Citation Nr: 9916133	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-25 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to service 
connection for PTSD.  During the pendency of this appeal, the 
veteran moved to Florida, and jurisdiction over his case was 
transferred to the St. Petersburg, Florida, RO.

In a decision dated in October 1997, the Board affirmed the 
RO's denial of service connection.  Subsequently, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (the Veterans Claims Court).  In January 
1999, the Secretary of VA filed a Joint Motion For Remand and 
To Suspend Further Proceedings.  By Order entered January 20, 
1999, the Veterans Claims Court vacated the Board's October 
1997 decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  [redacted].


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In light of the Joint Motion for Remand and the Veterans 
Claims Court's Order, due process requires a remand of the 
case.  In particular, the veteran has been diagnosed 
variously with PTSD, hypomania, bipolar disorder, hypermania, 
and alcohol dependency.  In light of conflicting psychiatric 
diagnoses, current VA psychiatric and psychological 
examinations are necessary in order to adequately evaluate 
the veteran's claimed PTSD.

Further, there does not appear to have been any attempt made 
to verify the veteran's stressors with the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group (ESG)) or other appropriate organization.  
Additional information regarding causalities in the veteran's 
unit could possibly be obtained from the National Archives 
and Records Administration (NARA), and unit verification 
could be obtained from the Official Military Personnel File 
(OMPF).  However, the evidence does not reveal that an 
attempt was made to obtain these records.  

The veteran should be afforded an opportunity to furnish 
information/evidence with regard to his alleged stressors 
that is more specific than that he has already provided to 
the RO.  Moreover, he has indicated that he is receiving 
Social Security Administration disability benefits.  Those 
records should be obtained for association with the claims 
folder.  Finally, consideration should be given to the issue 
with reference to the fairly recent revisions in VA 
psychiatric criteria for evaluations.  See 38 C.F.R. 
§§ 4.125-4.130 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In view of the foregoing, this case is REMANDED for the 
following developments:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any 
psychiatric disorder not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  The veteran is also notified 
that he is free to submit additional 
evidence/argument as desired while the 
case is undergoing development.

2.  The RO should provide the veteran 
with an opportunity to furnish additional 
information with regard to the events and 
incidents he cites as stressors, as 
necessary.  In particular, the RO should 
advise him that he should furnish 
information as specific as possible as to 
the names, dates, and places of such 
events, and the persons involved therein.  

3.  To the extent the veteran has 
previously submitted correspondence 
regarding stressors, and if any such 
additional information is forthcoming 
from the veteran, the RO should request 
that this information be verified by 
USASCRUR or other appropriate 
organization as possible.  Attempts 
should also be undertaken to ascertain 
where the veteran's unit/ship was 
located, and the duties that the unit 
performed, to include any references to 
casualties sustained.

4.  The RO should attempt to obtain the 
Morning Reports (MR's), DA Form 1 (or 
similar form) from the Director, National 
Archives and Records Administration 
(NARA) or other appropriate sources.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims files.  The veteran 
should also be notified of any negative 
results.  38 C.F.R. § 3.159 (1998). 

5.  The RO should also attempt to obtain 
the veteran's complete DA Form 20 (or 
similar form) and other personnel records 
from the Official Military Personnel File 
(OMPF), from any appropriate source.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims files.  To the extent not 
already on file, all military personnel 
records should also be obtained.  The 
veteran should also be notified of any 
negative results.  38 C.F.R. § 3.159 
(1998). 

6.  The RO should, with the veteran's 
assistance as indicated, obtain for 
association with the claims folder, the 
medical and vocational records used by 
the Social Security Administration in 
granting disability benefits to the 
veteran.

7.  Thereafter (and whether additional 
documents are received or not), the 
veteran should be scheduled for complete 
psychological and psychiatric 
examinations.  The examiners should, 
based on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
veteran's current mental status, 
including any diagnoses of a current 
psychiatric disorder.  If any psychiatric 
disorder is diagnosed, the examiner 
should comment on the relationship, if 
any, which may exist between the disorder 
claimed by the veteran on appeal, to the 
psychiatric disorder diagnosed.  In this 
respect, the examiner should attempt to 
reconcile the multiple psychiatric 
diagnoses of record based on his or her 
review of the all of the evidence of 
record following completion of the above 
requested evidentiary development.
 
Specifically, a definitive determination 
should be made as to whether the criteria 
for a diagnosis of PTSD are met, and if 
so, whether the PTSD is related to active 
duty service, alcohol abuse, or to some 
other event or occurrence.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify the "stressors" 
which he or she found to be sufficient to 
have caused the disorder and the factual 
basis relied upon in making that 
determination.  It should be indicated 
whether psychological test results are 
consistent with PTSD.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims files must be 
provided to the examiner for review prior 
to the examination.

8.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  In so doing, the RO 
is to consider all records.  In the event 
the benefits sought are not granted, the 
veteran should be provided with a 
supplemental statement of the case, 
including all appropriate regulations, 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, as in 
order, in conjunction with appropriate procedures.  No action 
is required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action requested herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


